   Case 1:15-cv-01347-CLP Document 101 Filed 11/06/19 Page 1 of 4 PageID #: 831
                                                Representing Management Excl usively in Workplace Law and Re lated Litigation
                                               Jackson Lewls P.C.   ALBAN Y, NY               m.IRorr, MI


jackson Ilewis.
                                                                                                                             MILWAUKEE, WI          RA t EIGH , NC
                                                666 Third Aven ue   .... LBUQUERQUE, NM       GRAN I) RAPIDS, M.             MINNEAPO LIS, MN       RA l'mCITY,SD

                                        Now York , New YOlk 10017   ATlIINTA,GA               GREENVILLE, SC                 MONMOlfTH COUNTY, NJ   RICHMOND, VA
                                                                    AUSTIN, TX                HARTfORD, cr                   NEW ORLEANS, LA        SACRAMENTO, CA
                                                Tel 212 545·4000
                                                                    BA LTIMORE, MD            HONOLULU, HI'                  NEWYORK, NY            SALT LAKE CITY, trr
                                               Fax 212 972·3213     BllRKElEY HEIGHTS, NJ HOUSTON, TX                       NORFOLK, VA             SAN DIEGO, CA
                                           IVww.jacksonlewls.com    IIIRMINGHAM, AI.          INDIANAPOLIS, IN              OMA HA,NI!              SAN FRAN CISCO, CA
                                                                    1I0STON, MA               JACKSONVillE, FL              ORANGECQUNTY,CA         SAN jUAN,PR
                                                                    CHAR LOITE,NC             KANSAS CITY REGION            ORLANDO, Fl.            SEA1TLE, WA
                                                                    CH ICAGO,IL               LAS VIGAS, NV                 PHILADELPHIA, PA        SIUCON VALLEY, CA
                                                                    CINCINNA'n, OH            LONG ISLAND, NY               PHOENIX,AZ              Sf. LOWS,MO
                                                                    CLEV ELAND, OH            LOS ANGELES, CA               PrITSSURGH, PA          TAMPA, FL
                                                                    DA LLAS, TX               MADISON, \VI                  PO RTU.ND. OR
  My DIRECT DIAL IS, 212-545-4021                                                                                                                   WASHINGTON, DC REGION
                                                                    DAYTON,OH                 MEMPHIS, TN                   PORTSMOUTH, NH          WHITE PLAINS, NY
  My EMAIL ADDRESSIS:]ASON.ZOLDESSY@]ACKSO NLEWIS.COM
                                                                    DENVER,CO                 MIAMI, FL                     PROVIDENCE, RI

                                                                    'through an affiliatio n withJa, klon Lew;)   r.c., a bw CorporatiOIl



                                                                    November 6, 2019

  VIAECF

  Honorable Cheryl 1. Pollak, U.S.M.J.
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

                                                 Re:         Chen v. XpresSpa At Term. 4 JFK, LLC et al.
                                                             Case No. lS-CV-1347 (CLP)


  Dear Judge Pollak:

                 We represent the Defendants in connection with the above-referenced case. We
  write in response to Plaintiffs' counsel's November 6, 2019 letter to the Court (ECF Docket #
  100), which claims that Plaintiffs have decided to forego the settlement agreement and to
  proceed with the litigation. For the reasons stated below, Defendants vehemently oppose this
  request and respectfully request that the Court schedule an in-person conference to address the
  matter at hand. Given the gravity of the situation and the history of this case, we believe it is
  essential to have the Plaintiffs themselves and a corporate representative of Defendants with
  decision-making authority present at the conference.

    I.    Procedural History

                As the COUli is aware, Plaintiffs commenced this lawsuit in March 2015 . (ECF
  Docket # I). After almost two years of litigation, the parties attended a mediation session on
  February 27, 2017 with a private mediator, Martin F. Scheinman. Following a full day of
  vigorous negotiations, the parties reached agreement on the terms of a settlement in principle and
  subsequently executed a detailed term sheet on March 2, 2017. Counsel then exchanged multiple
  drafts and engaged in hours of negotiation over the specific terms of a detai led settlement
  agreement, which ultimately was finalized and executed in August-September 2017. A joint
  motion for preliminary approval of the settlement was filed with the COUli on September 15,
  20 17. (ECF Docket # 83).

                On March 30, 2018, the Court issued an Order denying preliminary approval
  without prejudice. Such Order outlined a number of concerns that Your Honor had with the
  Case 1:15-cv-01347-CLP Document 101 Filed 11/06/19 Page 2 of 4 PageID #: 832

                                                                       Honorable Cheryl L. Pollak, U.S.M.J.

jackson Ilewis.                                                                          November 6, 2019
                                                                                                  Page 2




  proposed settlement terms. (ECF Docket # 86). The parties then attended a conference with the
  Court on April 25, 2018, at which we discussed the March 30 lh Order and steps the parties could
  take to alleviate the COUlt's concerns about the settlement. After many more hours of
  negotiation and work, on May 18, 2018 the parties jointly submitted a revised proposal to the
  Court in further support of their motion for preliminary approval of the settlement. (ECF Docket
  # 91).

                 On August 21, 2019, the Court issued an Order denying the revised motion for
  preliminary approval of the settlement without prejudice, and provided the parties with another
  opportunity to submit the proposed settlement with supporting information. (ECF Docket # 96).
  The August 21 st Order outlined the remaining concerns that the Court had with the settlement.

   II.    The Concerns Raised in the Court's August 21, 2019 Order

          A.      Procedural Concerns

                  The August 21 st Order discussed at length Your Honor's concerns about the
  mechanism for distribution of the monies in the settlement fund and proposed notice. (Order at
  pp. 20-26). Specifically, the Court expressed hesitation about approving the putative collective
  action and dismissing claims of potential collective members before these individuals receive
  notice of the settlement (along the lines of the notice being disseminated to the New York Rule
  23 class members) and have the opportunity to join/opt-in to the lawsuit and/or to attend a
  fairness hearing. We discussed this concern at length with Plaintiffs' counsel and our client, and
  subsequently agreed to address the Court's concern by revising the agreement and preparing a
  draft notice to be disseminated to the putative collective members. We sent drafts of these
  documents (which Defendants believe address all of Your Honor's concerns on procedural
  fairness) to Plaintiffs' counsel for review in October.

         B.      Other Concerns

                   The Court also expressed concerns about the amounts due to each class and
  collective member. While Plaintiffs may believe that they could have recovered more at trial,
  and Defendants believe that the claims would have been dismissed at trial (if they survived
  summary judgment and advanced to trial, which Defendants believe they would not), ultimately
  it is clear from the parties numerous prior submissions and representations to the Court that there
  was a consensus that this is a fair settlement for all parties and there was interest by all parties in
  settling the case. We also provided additional information to Plaintiffs' counsel this week
  highlighting the risks of continued litigation and XpresSpa's financial state. Specifically, we
  provided excerpts from XpresSpa's most recent 10Q, which, inter alia, reflect that the company
  has continued to incure losses from operations since the patties mediated in 2017, closed many
  locations, replaced its CEO and its stock price has declined. In addition, the lOQ states that the
  Company's auditors found "there is a substantial doubt about the Company's ability to continue
  as a going concern." Defendants will provide more information to the Court in this regard.
      Case 1:15-cv-01347-CLP Document 101 Filed 11/06/19 Page 3 of 4 PageID #: 833

                                                                                  Honorable Cheryl L. Pollak, U.S.M.J.

jackson Ilewis.                                                                                      November 6, 2019
                                                                                                              Page 3




                 The Court also expressed hesitation about the proposed service awards, the
  proposed cy pres and Plaintiffs' counsel's attorneys' fees. Defendants take no position and defer
  to the Court on how to address these issues and any fairness concerns.

  III.        Current Status

                 More than two-and-a-half years after agreeing to the settlement, and after the
  parties have spent numerous hours in recent months trying to address the Court's concerns --
  which included numerous joint requests by the parties to submit a revised proposal for the
  Court's consideration and our preparation of papers addressing the Court's concerns on the
  procedural fairness of the settlement -- Plaintiffs' counsel, C.K. Lee, now claims that Plaintiffs
  want to walk away from the settlement and proceed with the litigation. Based on our discussions
  with Mr. Lee, we believe that this is a desperate attempt by Plaintiffs' counsel to try to get
  Defendants to increase the settlement amount, as prior to submission of his firm's letter Mr. Lee
  suggested that if Defendants were to offer more money then he might be willing to proceed with
  seeking approval of the settlement.

                 In addition, given the timing of the events leading up to the letters at hand (i.e. on
  October 23 , 2019, Mr. Lee's colleague Anne Seelig sent us a draft letter to the COUli requesting
  an additional two weeks of time to submit a joint settlement proposal to the Couti, and on
  October 24, 2019, Mr. Lee told us during a phone call that Plaintiffs did not wish to proceed with
  the settlement) it is unclear to Defendants whether all of the named and opt-in Plaintiffs who
  signed the original settlement agreement are aware of this decision, the risks of collection against
  the company if they were in fact successful in litigation, and if they were even consulted and in
  agreement on how to proceed.

                  We note that shortly after the settlement agreement was signed in September
  2017, Defendants paid the entire settlement sum (except for the employer share of payroll taxes)
  to be held in escrow by the settlement claims administration company, Advanced Litigation
  Strategies, LLC, controlled by Mr. Lee's firm. To the best of our knowledge, as of the date of
  this submission the settlement sum remains in such escrow account and has been accruing
  interest for more than two years I

                              *                                   *                                  *
                   Defendants do not believe that the litigation of this case, in which a monetary
  settlement was reached and the parties have agreed to the follow the notice procedure requested
  by the Court, is in the best interest of any of the parties. Not only will it will be extremely
  expensive, time-consuming and inefficient if the parties are constrained to resume a litigation
  nearly three years after a settlement in principle was reached at mediation, but the parties face
  substantial risks based on XpresSpa's present financial positions: (I) the Plaintiffs face the real
  risk that any potential judgment would not be collectable; and (2) Defendants ability to


  I   In the event the COUIt grants Plaintiffs' request, Defendants request that the COUIt issue an Order directing the
  claims administrator to immediately return the money and all interest to Defendants, and to provide an accounting of
  the escrow account covering the time period fi'om September 2017 to present.
  Case 1:15-cv-01347-CLP Document 101 Filed 11/06/19 Page 4 of 4 PageID #: 834

                                                                    Honorable Cheryl L. Pollak, U.S.MJ.
jackson Ilewis.                                                                      November 6, 2019
                                                                                              Page 4




  successfully operate will be jeopardized by the litigation process. Accordingly, and in the
  interest of judicial economy and attempting to reach a resolution, we respectfully request that the
  Court schedule an in-person conference to be attended by all counsel, the named Plaintiffs and a
  decisionmaker for Defendants.

                                                       Respectfully submitted,

                                                       JACKSON LEWIS P.C.

                                                       S/Jason A. Zoldessy


                                                       Jason A. Zoldessy
  JAZ:dt

  cc:      All Counsel of Record (via ECF)
